Citation Nr: 1603649	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  11-13 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


	THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

2.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 30 percent for social anxiety disorder (SAD).  

4.  Entitlement to an initial rating in excess of 0 percent for sinusitis.  

5.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the lumbar spine status post L4-5 posterior lumbar interbody fusion with instrumentation and laminectomies, L3 and L4, from July 1, 2012.




REPRESENTATION

Appellant represented by:	S. F. Raymond Smith, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1974 to September 1993.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

On the May 2011 VA Form 9, the Veteran requested a Board hearing; however, in September 2014, the Veteran withdrew the hearing request and asked to have the case forwarded to the Board for review.  38 C.F.R. § 20.704(e) (2015).
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  For the entire rating period on appeal, the Veteran was either employed full-time, was in receipt of a temporary total rating for the service-connected back disability, or was already in receipt of a TDIU due to the service-connected back and psychiatric disabilities.  See May 22, 2012 private hospital record (noting that the Veteran worked full-time at the post office); see October 2014 rating decision (granting a TDIU from July 1, 2012).  

The issues of entitlement to: (1) an increased rating in excess of 10 percent for degenerative joint disease of the lumbar spine status post L4-5 posterior lumbar interbody fusion with instrumentation and laminectomies, L3 and L4, from July 1, 2012; (2) an initial rating in excess of 30 percent for SAD; and (3) an initial rating in excess of 0 percent for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period, the right lower extremity radiculopathy was manifested by intermittent pain, numbness, and tingling in the right leg and foot, and decreased sensation in the right lower extremity, with no muscle or motor deficit.  

2.  For the entire rating period, the left lower extremity radiculopathy was manifested by intermittent pain, numbness, and tingling in the left leg and foot, and decreased sensation in the left lower extremity, with no muscle or motor deficit.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, Diagnostic Code (DC) 8520 (2015).

2.  The criteria for an initial rating in excess of 20 percent for left lower extremity radiculopathy are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8521 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial disability ratings for right and left lower extremity radiculopathy following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeals.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeals, and the record contains sufficient evidence to make a decision on the appeals.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeals have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in December 2008, April 2011, and September 2013.  The collective medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when examining the Veteran.  There is neither allegation nor indication of a material change in condition since the September 2013 VA examination.  For these reasons, the Board finds that the VA examination reports are adequate for rating purposes, and there is no need for further examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeals that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for Right Lower Extremity Radiculopathy

For the entire rating period (i.e., from September 26, 2008, forward), the right lower extremity radiculopathy has been rated at 10 percent under the criteria found at 38 C.F.R. § 4.124a, DC 8520 for paralysis of the sciatic nerve.  DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. 
§ 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, such use is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the criteria for a rating in excess of 10 percent under DC 8520 for the right lower extremity radiculopathy were met or approximated for any period.  For the entire rating period, the right lower extremity radiculopathy was manifested by intermittent pain, numbness, and tingling in the right leg and foot, and decreased sensation in the right lower extremity, with no muscle or motor deficit.  At the April 2011 VA examination, the Veteran reported that the pain, numbness, and tingling in the right lower extremity was constant; however, the statement is not credible and is of no probative value because it is inconsistent with, and outweighed by, other statements made for treatment purposes during the course of the appeal, and statements made for treatment purposes are particularly trustworthy because an individual has an incentive to report accurately the symptoms, to include their frequency, in order to receive proper care.  See, e.g., March 2009 private orthopaedic record (noting that the right leg symptoms were very minimal in the past without current complaint of right lower extremity symptoms); June 2009 private treatment record (reporting right foot pain and numbness at times) November 2010 private treatment record (noting the report of back pain and denial of sensory disturbances); December 2012 private treatment record (denying sensory disturbances).  In consideration thereof, the Board finds that the right lower extremity pain, numbness, and tingling symptoms have been intermittent, not constant, for the entire rating period.  

Thus, the radicular symptoms in the right lower extremity are intermittent and wholly sensory in nature, and 38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  In consideration of the foregoing, the Board finds that the right lower extremity radiculopathy more closely approximates neuritis, neuralgia, or incomplete paralysis of the sciatic nerve that is mild in degree rather than moderate neuritis, neuralgia, or incomplete paralysis of the sciatic nerve; therefore, the criteria for a rating in excess of 10 percent for right lower extremity radiculopathy under DC 8520, 8620, or 8720 have not been met for any period.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.

Initial Rating Analysis for Left Lower Extremity Radiculopathy

For the entire rating period (i.e., from September 26, 2008, forward), the left lower extremity radiculopathy has been rated at 20 percent under the criteria found at 38 C.F.R. § 4.124a, DC 8521 for paralysis of the external popliteal (common peroneal) nerve.  DCs 8521, 8621, and 8721 provide ratings for paralysis, neuritis, and neuralgia of the external popliteal nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 30 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the external popliteal nerve.  A disability rating of 40 percent is warranted for complete paralysis of the external popliteal nerve.  38 C.F.R. § 4.124a.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the criteria for a rating in excess of 20 percent under DC 8521 for the left lower extremity radiculopathy were met or approximated for any period.  For the entire rating period, the left lower extremity radiculopathy was manifested by intermittent pain, numbness, and tingling in the left right leg and foot, and decreased sensation in the left lower extremity, with no muscle or motor deficit.  The Veteran has consistently reported that the left lower extremity radicular symptoms are more severe than the right lower extremity.

At the April 2011 VA examination, the Veteran reported that the pain, numbness, and tingling in the left lower extremity was constant; however, the statement is not credible and is of no probative value because it is inconsistent with, and outweighed by, other statements made for treatment purposes during the course of the appeal, as statements made for treatment purposes are particularly trustworthy because an individual has an incentive to report accurately the symptoms, to include their frequency, in order to receive proper care.  See, e.g., November 2010 private treatment record (noting the report of back pain and denial of sensory disturbances); December 2012 private treatment record (denying sensory disturbances).  In consideration thereof, the Board finds that the left lower extremity pain, numbness, and tingling have been intermittent, not constant, for the entire rating period. 

The Board is aware that an October 2011 private treatment record notes that there is some evidence of partial left foot drop.  See Stedmans Medical Dictionary 593250 (November 2014) (explaining that foot drop was a loss of ability to dorsiflex the foot when defining the common peroneal nerve).  However, on the physical examination performed the day after there was noted to be some evidence of partial left foot drop, physical examination showed some decreased sensory response on the dorsum of the left foot and reduced sensory response on the sole of the foot and posterior leg; however, left ankle dorsiflexion and plantar flexion strength, the motor examination, the left ankle jerk reflex, and gait were all normal.  Because left foot drop is a condition likely to be demonstrated on physical examination, and left foot dorsiflexion has consistently been normal on physical examinations performed throughout the rating period, the Board finds the evidence suggesting partial left foot drop to be outweighed by the other evidence, including specific clinical findings before and after the October 2011 note, showing no foot drop. 

Thus, the radicular symptoms in the left lower extremity are intermittent and wholly sensory in nature, and 38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory (i.e., sensory disturbance and some sensory loss), the rating should be for the mild, or at most, the moderate degree.  The disability picture associated with the left lower extremity radiculopathy amounts to no more moderate neuritis, neuralgia, or incomplete paralysis of the external popliteal nerve, which is the maximum rating available when the evidence demonstrates radicular symptoms that are wholly sensory such as in this case; therefore, the criteria for a rating in excess of 20 percent for left lower extremity radiculopathy under DC 8521, 8621, or 8721 have not been met for any period.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Referral Analysis

The Board has further considered whether the above initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If the rating criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the 10 percent schedular rating for the right lower extremity radiculopathy under DC 8520, and the 20 percent rating for left lower extremity radiculopathy under DC 8521.  The schedular rating criteria, including DCs 8520, 8620, 8720, and DCs 8521, 8621, 8721, provide for disability ratings based on the overall severity of neuritis, neuralgia, or incomplete paralysis in the sciatic nerve and external popliteal nerve, respectively, without limitation of the symptoms or functional impairment that may be considered.  The schedular criteria also provide that neuropathy with wholly sensory involvement is to be considered mild or, at most, moderate.  The manifestations of right and left lower extremity radiculopathies are intermittent and wholly sensory in the lower extremities and the symptoms and impairment due to the right and left lower extremity radiculopathy more closely approximate mild neuritis, neuralgia, or incomplete paralysis in the sciatic nerve, and moderate neuritis, neuralgia, or incomplete paralysis in the external popliteal nerve, respectively.  The bilateral lower extremity radiculopathy symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria for paralysis of the sciatic nerve and the external popliteal nerve.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the right and left lower extremity radiculopathies, and referral for consideration of an extraschedular rating is not warranted.

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 


ORDER

An initial rating in excess of 10 percent for right lower extremity radiculopathy for the entire rating period is denied.

An initial rating in excess of 20 percent for left lower extremity radiculopathy for the entire rating period is denied.



REMAND

Increased Rating for Lumbar Spine Disability

In November 2013, the RO, in pertinent part, granted a temporary 100 percent rating based on convalescence effective from May 21, 2012 to July 1, 2012, and assigned a 10 percent rating for the lumbar spine disability effective from July 1, 2012.  In correspondence received later in November 2013, the Veteran's former attorney expressed disagreement with the 10 percent rating assigned for the lumbar spine disability following the convalescence period.  The November 2013 statement may be construed as a Notice of Disagreement (NOD) to the November 2013 rating decision to assign a 10 percent rating for the lumbar spine disability for the period from July 1, 2012.   

As the November 2013 NOD regarding the increased rating in excess of 10 percent for the lumbar spine disability issue was received by the RO within the appeal period, the NOD is timely.  38 U.S.C.A. § 7105.  No SOC has been issued.  Because a timely NOD has been submitted for the issue of an increased rating in excess of 10 percent effective from July 1, 2012, a remand is required in order to provide the Veteran with a SOC.  See Manlincon v. West, 
12 Vet. App. 238 (1999) (holding that Board should remand for issuance of SOC when NOD has been timely filed); 38 U.S.C.A. § 7105(d)(1).  Thereafter, the Veteran should submit a timely substantive appeal in order for the issue to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.  

Higher Initial Ratings for SAD and Sinusitis

In May 2012, the RO, in pertinent part, granted service connection for SAD with a 30 percent rating effective from August 5, 2010, and granted service connection for sinusitis with a 0 percent rating effective from August 5, 2010.  The Veteran was notified of the decision in May 2012.  

In correspondence received in January 2013, the Veteran, through the former attorney, expressed disagreement with the initial ratings assigned for SAD and sinusitis in the May 2012 rating decision.  The January 2013 statement may be construed as a Notice of Disagreement (NOD) to the May 2012 rating decision.   

As the January 2013 Notice of Disagreement regarding the above-listed issues was received by the RO within the appeal period, the NOD is timely.  38 U.S.C.A. 
§ 7105.  No SOC has since been issued.  Because a timely NOD has been submitted for the issues of higher initial ratings for SAD and sinusitis, a remand is required in order to provide the Veteran with a SOC.  See Manlincon, 12 Vet. App. at 238; 
38 U.S.C.A. § 7105(d)(1).  Thereafter, the Veteran should submit a timely substantive appeal in order for these issues to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.  

Accordingly, the issues of an increased rating in excess of 10 percent for the lumbar spine disability, an initial rating in excess of 30 percent for SAD, and an initial rating in excess of 0 percent for sinusitis are REMANDED for the following actions:

Send an SOC with respect to the claims for entitlement to an increased rating in excess of 10 percent for the lumbar spine disability, an initial rating in excess of 30 percent for SAD, and an initial rating in excess of 0 percent for sinusitis, to include notification of the need and the appropriate time period in which to file a substantive appeal.  If, and only if, a timely substantive appeal is filed in response, these issues should be returned to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


